EXHIBIT 10.5

AMENDED AND RESTATED GUARANTY AGREEMENT

February 27, 2008

Think Partnership Inc.

15550 Lightwave Drive, 3rd Floor

Clearwater, Florida 37760

(“Borrower”, and collectively with each of the

subsidiaries of Borrower party hereto, the “Guarantors”)

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as “Bank”)

To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, each Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and affiliates the timely payment and performance of all liabilities and
obligations of Borrower and each Guarantor to Bank under the Amended and
Restated Revolving Credit Promissory Note in the amount of $15,000,000.00 dated
as of the date hereof (as amended, restated, supplemented or modified from time
to time, the “Revolving Note”), the Amended and Restated Term Promissory Note in
the amount of $5,000,000.00 dated as of the date hereof (as amended, restated,
supplemented or modified from time to time, the “Term Note” and, collectively
with the Revolving Note, the “Notes”), the Loan Agreement dated as of the dater
hereof (as amended, restated, supplemented or modified from time to time, the
“Loan Agreement”), the Loan Documents and all obligations with respect to any
swap agreements (as defined in 11 U.S. Code § 101), and all extensions,
modifications and renewals thereof, including without limitation all principal,
interest, charges, and costs and expenses incurred thereunder (including
attorneys’ fees and other costs of collection incurred, regardless of whether
suit is commenced) (collectively, the “Guaranteed Obligations”).

Each Guarantor further covenants and agrees:

GUARANTOR’S LIABILITY. This Guaranty Agreement (this “Guaranty”) is a continuing
and unconditional guaranty of payment and performance and not of collection. The
parties to this Guaranty are jointly and severally obligated hereunder. This
Guaranty does not impose any obligation on Bank to extend or continue to extend
credit or otherwise deal with Borrower at any subsequent time. This Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of the Guaranteed Obligations is rescinded, avoided or for any
other reason must be returned by Bank, and the returned payment shall remain
payable as part of the Guaranteed Obligations, all as though such payment had
not been made. Except to the extent the provisions of this Guaranty give Bank
additional rights, this Guaranty shall not be deemed to supersede or replace any
other guaranties given to Bank by any Guarantor; and the obligations guaranteed
hereby shall be in addition to any other obligations guaranteed by Guarantor
pursuant to any other agreement of guaranty given to Bank and other guaranties
of the Guaranteed





--------------------------------------------------------------------------------

Obligations. The obligations of each of the Guarantors hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

TERMINATION OF GUARANTY. This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full and any
commitments of the Bank or facilities provided by Bank with respect to the
Guaranteed Obligations are terminated (other than those obligations that
expressly are stated to survive termination under the Loan Documents).

CONSENT TO MODIFICATIONS. Each Guarantor consents and agrees that Bank may from
time to time, in its sole discretion, without affecting, impairing, lessening or
releasing the obligations of any Guarantor hereunder (a) extend or modify the
time, manner, place or terms of payment or performance and/or otherwise change
or modify the credit terms of the Guaranteed Obligations; (b) increase, renew,
or enter into a novation of the Guaranteed Obligations; (c) waive or consent to
the departure from terms of the Guaranteed Obligations; (d) permit any change in
the business or other dealings and relations of Borrower or any other guarantor
with Bank; (e) proceed against, exchange, release, realize upon, or otherwise
deal with in any manner any collateral that is or may be held by Bank in
connection with the Guaranteed Obligations or any liabilities or obligation of
Guarantor; and (f) proceed against, settle, release, or compromise with
Borrower, any insurance carrier, or any other person or entity liable as to any
part of the Guaranteed Obligations, and/or subordinate the payment of any part
of the Guaranteed Obligations to the payment of any other obligations, which may
at any time be due or owing to Bank; all in such manner and upon such terms as
Bank may deem appropriate, and without notice to or further consent from
Guarantor. No invalidity, irregularity, discharge or unenforceability of, or
action or omission by Bank relating to any part of the Guaranteed Obligations or
any security therefor shall affect or impair this Guaranty.

WAIVERS AND ACKNOWLEDGMENTS. Each Guarantor waives and releases the following
rights, demands, and defenses any Guarantor may have with respect to Bank and
collection of the Guaranteed Obligations: (a) promptness and diligence in
collection of any of the Guaranteed Obligations from Borrower or any other
person liable thereon, and in foreclosure of any security interest and sale of
any property serving as collateral for the Guaranteed Obligations; (b) any law
or statute that requires that Bank make demand upon, assert claims against, or
collect from Borrower or other persons or entities, foreclose any security
interest, sell collateral, exhaust any remedies, or take any other action
against Borrower or other persons or entities prior to making demand upon,
collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under Va. Code §§ 49-25 and 49-26, et seq., N.C.G.S. §§ 26-7, et seq., Tenn.
Code Ann § 47-12-101, O.C.GA §10-7 24 and any successor statute and any other
applicable law; (c) any law or statute that requires that Borrower or any other
person be joined in, notified of or made part of any action against Guarantor;
(d) that Bank preserve, insure or perfect any security interest in the
collateral or sell or dispose of collateral in a particular manner or at a
particular time; (e) notice of extensions, modifications, renewals, or novations
of the Guaranteed Obligations, of any new transactions or other relationships
between Bank, Borrower and/or any guarantor, and of changes in the financial
condition of, ownership of, or business structure of Borrower or any other





2




--------------------------------------------------------------------------------

guarantor, (f) presentment, protest, notice of dishonor, notice of default,
demand for payment, notice of intention to accelerate maturity, notice of
acceleration of maturity, notice of sale, and all other notices of any kind
whatsoever; (g) the right to assert against Bank any defense (legal or
equitable), set-off, counterclaim, or claim that Guarantor may have at any time
against Borrower or any other party liable to Bank other than prior payment; (h)
all defenses relating to invalidity, insufficiency, unenforceability,
enforcement, release or impairment of Bank’s lien on any collateral, of the Loan
Documents, or of any other guaranties held by Bank; (i) any claim or defense
that acceleration of maturity of the Guaranteed Obligations is stayed against
Guarantor because of the stay of assertion or of acceleration of claims against
any other person or entity for any reason including the bankruptcy or insolvency
of that person or entity; and (j) the benefit of any exemption claimed by
Guarantor. Guarantor acknowledges and represents that Guarantor has relied upon
Guarantor’s own due diligence in making an independent appraisal of Borrower,
Borrower’s business affairs and financial condition, and any collateral;
Guarantor will continue to be responsible for making an independent appraisal of
such matters; and Guarantor has not relied upon and will not hereafter rely upon
Bank for information regarding Borrower or any collateral.

INTEREST AND APPLICATION OF PAYMENTS. Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the Guaranteed Obligations. Monies received from any source
by Bank for application toward payment of the Guaranteed Obligations may be
applied to such Guaranteed Obligations in any manner or order deemed appropriate
by Bank.

DEFAULT. If any of the following events occur, a default (“Default”) under this
Guaranty shall exist: (a) failure of timely payment or performance of the
Guaranteed Obligations or a default under any Loan Document (after expiration of
any applicable grace periods); (b) a breach of any agreement or representation
contained or referred to in the Guaranty where such representation proves
materially false, or any of the Loan Documents, or contained in any other
contract or agreement of any Guarantor with Bank or its affiliates, whether now
existing or hereafter arising; (c) the dissolution of, termination of existence
of, loss of good standing status by (unless such loss could not have a material
adverse effect), appointment of a receiver for, assignment for the benefit of
creditors of, or the commencement of any insolvency or bankruptcy proceeding by
or against any Guarantor or any general partner of or the holder(s) of the
majority ownership interests of any Guarantor, where, if such proceeding is
involuntary, is not dismissed within 30 days of its commencement; and (d) other
than as permitted under the definition of “Permitted Liens” set forth in the
Loan Agreement, permit the entry of any monetary judgment or the assessment
against, the filing of any tax lien against, or the issuance of any writ of
garnishment or attachment against any property of or debts due Borrower and its
subsidiaries.

If a Default occurs, after expiration of any applicable grace periods, the
Guaranteed Obligations shall be due immediately and payable without notice, and,
Bank may exercise any rights and remedies as provided in this Guaranty and other
Loan Documents, or as provided at law or equity. Guarantors shall pay interest
on the Guaranteed Obligations from such Default at the highest rate of interest
charged on any of the Guaranteed Obligations.





3




--------------------------------------------------------------------------------

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Guarantors shall pay all of
Bank’s reasonable expenses incurred to enforce or collect any of the Guaranteed
Obligations, including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any suit, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

SUBORDINATION OF OTHER DEBTS. Each Guarantor agrees: (a) to subordinate the
obligations now or hereafter owed by Borrower to such Guarantor and Subsidiaries
(“Subordinated Debt”) to any and all obligations of Borrower to Bank now or
hereafter existing while this Guaranty is in effect, provided however that such
Guarantor may receive regularly scheduled principal and interest payments on the
Subordinated Debt as permitted by the Loan Documents and so long as (i) all sums
due and payable by Borrower to Bank have been paid in full on or prior to such
date, and (ii) no event or condition which constitutes or which with notice or
the lapse or time would constitute a Default with respect to the Guaranteed
Obligations shall be continuing on or as of the payment date; (b) such Guarantor
will either place a legend indicating such subordination on every note, ledger
page or other document evidencing any part of the Subordinated Debt or deliver
such documents to Bank; and (c) except as permitted by this paragraph and the
Loan Documents, such Guarantor will not request or accept payment of or any
security for any part of the Subordinated Debt, and any proceeds of the
Subordinated Debt paid to such Guarantor, through error or otherwise, shall
immediately be forwarded to Bank by such Guarantor, properly endorsed to the
order of Bank, to apply to the Guaranteed Obligations.

MISCELLANEOUS. Assignment. This Guaranty and other Loan Documents shall inure to
the benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Bank’s interests in and rights under
this Guaranty and other Loan Documents are freely assignable, in whole or in
part, by Bank. Any assignment shall not release any Guarantor from the
Guaranteed Obligations. Applicable Law; Conflict Between Documents. This
Guaranty and other Loan Documents shall be governed by and construed under the
laws of the state named in Bank’s address shown above without regard to that
state’s conflict of laws principles. If the terms of this Guaranty should
conflict with the terms of any commitment letter that survives closing, the
terms of this Guaranty shall control. Guarantors Accounts. Except as prohibited
by law, each Guarantor grants Bank a security interest in all of Guarantor’s
accounts with Bank and its affiliates. Jurisdiction. Each Guarantor irrevocably
agrees to non-exclusive personal jurisdiction in the state named in Bank’s
address shown above. Severability. If any provision of this Guaranty or of the
other Loan Documents shall be prohibited or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty or other Loan Documents. Notices. Any
notices to Guarantors shall be sufficiently given if in writing and mailed or
delivered to Guarantors’ addresses shown above or such other address as provided
hereunder, and to Bank, if in writing and mailed or delivered to Bank’s office
address shown above or such other address as Bank may specify in writing from
time to time. In the event that any Guarantor changes such Guarantor’s address
at any time prior to the date the Guaranteed Obligations are paid in full, such
Guarantor agrees to promptly give written notice of said change of address to
Bank by registered or certified mail, return receipt requested, all charges
prepaid. Plural; Captions. All references in the Loan Documents to borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall





4




--------------------------------------------------------------------------------

mean any individual person or entity. The captions contained in the Loan
Documents are inserted for convenience only and shall not affect the meaning or
interpretation of the Loan Documents. Binding Contract. Each Guarantor, by
execution of, and Bank, by acceptance of, this Guaranty agrees that each party
is bound to all terms and provisions of this Guaranty. Amendments, Waivers and
Remedies. No waivers, amendments or modifications of this Guaranty and other
Loan Documents shall be valid unless in writing and signed by an officer of
Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or privilege granted
pursuant to this Guaranty and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise or the exercise of any other right, power or privilege. All
remedies available to Bank with respect to this Guaranty and other Loan
Documents and remedies available at law or in equity shall be cumulative and may
be pursued concurrently or successively. Loan Documents. The term “Loan
Documents” refers to all documents executed in connection with the Guaranteed
Obligations and may include, without limitation, commitment letters that survive
closing, the Loan Agreement, the Notes, other guaranty agreements, security
agreements, instruments, financing statements, mortgages, deeds of trust, deeds
to secure debt, letters of credit and any amendments or supplements (excluding
swap agreements as defined in 11 U.S. Code § 101). Certain Other Terms. All
capitalized terms used and not defined herein shall have the meanings assigned
thereto in the Loan Agreement or other Loan Documents. All terms that are used
but not otherwise defined in any of the Loan Documents shall have the
definitions provided in the Uniform Commercial Code.

Waiver of Exemplary Damages. The parties agree that they shall not have a remedy
of punitive or exemplary damages against other parties in any dispute and hereby
waive any right or claim to punitive or exemplary damages they have now or which
may arise in the future in connection with any dispute whether the dispute is
resolved by arbitration or judicially. Waiver of Jury Trial. THE PARTIES
ACKNOWLEDGE THAT, TO THE EXTENT PERMITTED BY LAW. THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.




[Signature Pages Follow]





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors, on the day and year first written above,
have caused this Unconditional Guaranty to be executed under seal.




[CORPORATE SEAL]

                

THINK PARTNERSHIP INC., a Nevada corporation

  

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

[CORPORATE SEAL]

 

CHERISH, INC., a Florida
corporation

 

 

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

[CORPORATE SEAL]

 

CHECKUP MARKETING, INC., a North Carolina

 

 

Corporation

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

[CORPORATE SEAL]

 

RIGHTSTUFF INC., a North Carolina corporation

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

[CORPORATE SEAL]

 

MARKETSMART ADVERTISING, INC., a North Carolina
corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name

Jody Brown

 

 

   Title

Chief Financial Officer








6




--------------------------------------------------------------------------------




[CORPORATE SEAL]

               

OZONA ONLINE NETWORK, INC., a Florida corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

KOWABUNGA MARKETING, INC., a Michigan
corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

PRIMARYADS, INC., a New Jersey corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

REAL ESTATE SCHOOL ONLINE INC., a Florida
corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VINTACOM FLORIDA, INC., a Florida corporation

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

Name:

Jody Brown

 

 

Title:

Chief Financial Officer

 

 

 

 








7




--------------------------------------------------------------------------------




[CORPORATE SEAL]

 

MOREX MARKETING GROUP, LLC, a New York limited
liability company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

LITMUS MEDIA, INC., a Missouri corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

 

 

 

 

[CORPORATE SEAL]

 

ILEAD MEDIA LLC, a Delaware limited liability company

  

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

VALIDCLICK, INC., a Missouri corporation

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer

  

 

 

 

[CORPORATE SEAL]

 

SECOND BITE, LLC., a Kansas limited liability company

 

 

 

 

 

 

By:

/s/ JODY BROWN

 

 

   Name:

Jody Brown

 

 

   Title:

Chief Financial Officer








8


